MACK, Judge
(concurring). I agree that an intrastate rate voluntarily established by the railroads may be the basis for an order of the Interstate Commerce Commission declaring such a rate to involve an undue prejudice as against an interstate rate and requiring that the two rates be equalized. I fully agree, also, that Congress has the constitutional power and may by proper legislation grant to the Interstate Commerce Commission authority to prevent undue “prejudice in interstate commerce resulting from a rate not in the true sense voluntary, and irrespective of whether it be interstate or intrastate.
In view, however, of the passage cited from E. Ry. Co. v. Interstate Commerce Commission, 181 U. S. 1, 21 Sup. Ct. 516, 45 L. Ed. 719, and of the decision of this court in. Atchison, T. & S. F. Ry. Co. v. U. S., 191 Fed. 856, now pending on appeal in the Supreme Court, I am of the opinion that the Interstate Commerce Commission under the legislation now in force cannot base such an order upon a compelled rate, whether interstate or intrastate, and whether compelled by competition, by statute, by court decree, or by the order of a commission.
In my judgment, the Texas state rates cannot be treated by the Interstate Commerce Commission as if they were absolutely null and void, even if upon direct attack in the state or federal courts they might be nullified and their enforcement permanently enjoined as infringing upon the exclusive power of the federal government to regulate interstate commerce. In the absence of a judicial decree, temporarily. or permanently suspending the force and effect of the Texas rates, the railroads would be compelled to obey them, just as the railroads and the public are required to observe interstate rates duly made and published by the railroads, even though they be such as would be set aside for unreasonableness, unjust discrimination, or *391undue prejudice on direct attack before the Interstate Commerce Commission.
[4] The order of the Interstate Commerce Commission, therefore, gives only an apparent, but not a real, alternative, either to raise the Texas rates or to lower the interstate rates; in effect it compels the reduction of the interstate rates to a point far below what the Commission itself considers a reasonable rate, at least until a court of competent jurisdiction shall have enjoined the enforcement of the Texas rates. If the Texas rates here in question must necessarily be held to be involuntary and compelled, I should be of the opinion that the order of the Interstate Commerce Commission must be set aside.
[5] Inasmuch, however, as there seems to be some basis, though slight, for the view that the failure of the railroads to attack the Texas rates was due to their voluntary or negligent acquiescence therein, and that therefore these rates may be said to have been not compelled, but voluntary, in the sense of having been voluntarily assented to, instead of having been actively attacked, and inasmuch as the conclusions of my Brethren are based in part at least upon this view, I concur, for this reason only, in upholding the Commission’s order.